Citation Nr: 1452154	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-05 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pes planus (flat feet) and arthritis.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to April 1973 and August 1977 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claim for service connection for cervical spine disorder and declined to reopen a claim for flat feet and arthritis.  Service connection for flat feet and arthritis was originally denied by a rating decision in March 2007.  A Statement of the Case was issued in February 2012, and the Veteran filed a Substantive Appeal (VA Form 9) in the same month.  A supplemental statement of the case was issued in January 2013 that determined that the evidence submitted after the first decision was not new and material because it did not raise a reasonable possibility of substantiating the claim of flat feet and arthritis.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board notes that, in addition to the paper claims file, there is a paperless electronic record associated with the Veteran's claim (including Virtual VA and Veterans benefits Management System (VBMS)).  The Board has reviewed the electronic files, including the Veteran Service Organization's brief in support of the Veteran's claim, to ensure a total review of the evidence.

The issue of whether new and material evidence has been received in order to reopen a claim of service connection for low back disability has been raised by the record, see Informal Hearing Presentation, April 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.

The issue of  entitlement to service connection for cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for flat feet and arthritis.  The Veteran did not perfect an appeal of that determination, and no new and material evidence was received within one year.

2.  Evidence added to the record since the March 2007 rating decision is new, in that it was not before the RO when it made is initial rating decision, but it does not raise a reasonable possibility of substantiating the claim of service connection for flat feet and arthritis.


CONCLUSIONS OF LAW

1.  The unappealed March 2007 rating decision that denied service connection for flat feet and arthritis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 5108, 20.302(a), 20.1103 (2014).

2.  New and material evidence has not been received sufficient to reopen the Veteran's previously denied claim of service connection for flat feet and arthritis.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2014). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., described what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In this case, in letters dated June 2006 and October 2009 and sent prior to the decisions on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information will be obtained by the VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those decisions.

The record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran in compliance with VA's governing regulations.  38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, and the Veteran's lay statements.  Additionally, neither the Veteran nor his representative has identified any other outstanding records that have not been requested or obtained.

Concerning the claim to reopen, the Board notes that in general, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The United States Court of Appeals for Veterans Claims has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the Veteran has not been provided a VA examination in regards to reopening his claim for flat feet and arthritis.  However, in regards to new and material evidence claims, VA has no obligation to provide a VA examination until new and material evidence has been presented, which has not been done with regard to this issue.  38 C.F.R. § 3.159(c)(4)(iii) (2014).

New and Material Evidence to Reopen Claim of Service Connection for Pes Planus and Arthritis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together could at least trigger the duty to assist by providing a medical opinion.

In a March 2007 rating decision, the RO denied the Veteran's claim for service connection for flat feet and arthritis because the condition was noted on the Veteran's enlistment examination report in August 1977, and no other service treatment records indicated treatment for flat foot or arthritis.  Additionally, the RO pointed to the separation examination in September 1977 which noted no injuries during service and did not contain a diagnosis of arthritis.

The Veteran was notified of the rating decision and of his appellate rights by way of a letter sent to him in March 2007.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2014).

The evidence of record at the time of the March 2007 rating decision that denied service connection for flat foot and arthritis included the Veteran's service treatment records (STRs), and VA and private medical records.  There was no VA examination conducted in response to the Veteran's claim.

STRs from the Veteran's first period of service, from March 1973 to April 1973, do not show any mention or diagnosis of flat foot or arthritis.  On the entrance examination from August 1972, the doctor noted that the Veteran suffered from mechanic low back pain without neurological defect, but that it was not severe.  However, on a Report of Medical History at separation in April 1973, the Veteran indicated that he had a history of arthritis.  On the Report of Medical History from August 1977, the Veteran indicated that he had a history of arthritis. On the Report of Medical Examination, dated the same day, the examiner indicated that the Veteran suffered from flat feet.

The Veteran submitted an application to reopen his claim in September 2009.  The evidence submitted since the March 2007 rating decision includes private treatment records from November 2005 and VA treatment records from April 2007 to December 2012.  Additionally, the Veteran submitted a statement in support of his claim, dated October 2012, in which he claimed basic training aggravated his flat feet and arthritis, and that the pain is now unbearable.

The Board finds that some of the evidence received since the March 2007 rating decision is new in that it was not previously of record.  However, it does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for flat feet and arthritis.  Although the VA and private treatment records show continuous treatment for flat feet and arthritis, they do not provide evidence that the Veteran's flat feet and arthritis are related to or aggravated by his active military service.  See Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  Additionally, none of the evidence shows that arthritis was diagnosed within one year from when he was discharged from service.  Moreover, the Veteran's lay statement that basic training aggravated (increased the severity of) his condition cannot be considered competent evidence of a nexus to service and, as such, cannot be considered material evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

When considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for flat foot and arthritis.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's claim to reopen is denied.


ORDER

New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for flat feet and arthritis and the appeal is denied.





REMAND

Although the Board regrets the additional delay, further development is needed prior to adjudication of the Veteran's claim of service connection for a cervical spine disability.  

The Veteran contends that his current cervical spine disorder, while not necessarily caused by an in-service event or injury, was nevertheless aggravated by basic training during his second period of service.  See Appellant Statement, October 2012; Informal Hearing Presentation, April 2014.  The Veteran reported that, prior to service, while working in an automotive parts stores, he fell down a flight of stairs in 1973, and that his cervical pain started after this incident.  See San Diego VA Medical Center, May 10, 2010.  However, he contends that he fell during basic training in August 1977, and that this fall, along with 50-60 pound pack he wore during basic training, aggravated his cervical spine condition.

During his August 1977 Report of Medical History, the Veteran reported that he suffered from arthritis, but he did not specify to what joint segment he was referring.  The Report of Medical Examination from that same period of service reflects that the Veteran's joints, including his cervical spine, were found to be clinically normal at the time of the examination.  Service treatment records are silent as to complaints, treatment, or diagnoses relating to the neck or cervical spine, but they do show that, in August 1977, the Veteran was taken to the dispensary after he collapsed and bumped his head against the floor.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002; 38 C.F.R. § 3.304(b).  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is used in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, while the Veteran indicated that he had arthritis on his August 1977 Report of Medical History, the joint to which he was referring is not clear, and the examiner did not diagnose or notate any disability of a joint upon entrance in August 1977.  Therefore the presumption of soundness attaches with respect to this portion of the claim, see 38 U.S.C.A. §§ 1111, 1132, 1137, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder pre-existed and was not aggravated by service.  A medical opinion regarding pre-existence and, possibly aggravation is therefore necessary to make a determination in this case.

VA treatment records show that the Veteran has been receiving treatment for his cervical spine.  VA treatment records indicate a diagnosis of degenerative disc disease.  In September 2009, the Veteran underwent a C5-C6 anterior cervical discectomy and fusion.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. 5103A; 38 C.F.R. § 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of a disability, (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

In this case, the evidence of record meets this criteria of 38 C.F.R. § 3.159(c)(4), such that further development of the record is necessary prior to adjudication.  However, although the STRs show that the Veteran sustained a fall in which he collapsed and hit his head on the floor and VA treatment records show treatment for a cervical spine disability, the Veteran has not been given an examination and no medical opinion has been gathered that discusses the etiology of the Veteran's cervical spine disability.  Thus, if VA fails to rebut the aforementioned presumption of soundness with regard to the Veteran's cervical spine disorder, a medical opinion regarding the diagnoses and etiology of the Veteran's cervical spine disorder will be necessary to make a determination in this case.  See 38 U.S.C.A. 5103A(d); McLendon, supra.

Finally, a remand is necessary to obtain any outstanding treatment records.  Specifically, the Veteran should be contacted to determine whether he received treatment in 1973 after falling down the flight of stairs.  If so, the Veteran's should be asked to identify the facility/physician that provided treatment and, after obtaining the necessary authorizations, any records associated with that fall should be associated with the claims file.  Additionally, the record reflect that the Veteran is receiving ongoing treatment from VA, and the case file show records dated from May 2007 until December 2012.  Any outstanding VA treatment records from December 2012 to present should also be associated with the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given another opportunity to identify any non-VA healthcare provider who treated him for his cervical spine disability.  Specifically, the Veteran should be asked to identify any facility/physician that provided treatment after his 1973 fall.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempted should be made to obtain such records, consistent with 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. 3.159(e).

2.  The AOJ should also obtain any VA treatment records from December 2012 to the present concerning the Veteran's cervical spine disorder.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. 3.159(e).

3.  After the foregoing development is completed, the Veteran must be scheduled for a VA examination of the cervical spine.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies should be performed, and all findings should be reported in detail, including all current diagnoses regarding the Veteran's cervical spine.

The RO should then opine as to whether a cervical spine disorder clearly and unmistakably (i.e., highest degree of medical certainty) pre-existed the second period of military service (August 1977 to September 1977).  The examiner is specifically asked to address the Veteran's 1977 report of medical history and the Veteran's indication that he suffered from arthritis.

(a)  If pre-existence is demonstrated clearly and unmistakably, the examiner should then opine whether any preexisting cervical spine disorder clearly and unmistakably was not aggravated (i.e., not permanently worsened beyond the natural progression of the disease) during military service.

If it is found that there is clear and unmistakable evidence that the Veteran's cervical spine disorder existed prior to service and that there is clear and unmistakable evidence that the condition was not aggravated by service, the physician should clearly indicate the clear and unmistakable evidence supporting his/her conclusion.  The examiner should then state whether service, including any incident thereof, aggravated the pre-existing cervical spine disorder.

(b)  If, however, the examiner cannot clearly and unmistakably determine that the Veteran's cervical spine disorder pre-existed military service, and that any pre-existing condition was not aggravated in service, the examiner must take as conclusive fact that the Veteran's cervical spine was sound on entrance into the military in August 1977.

After presuming such, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the current diagnosed cervical spine disorder(s) is related to his active military service, including due to an injury incurred after collapsing and hitting his head during basic training.

When providing these opinions, the examiner should consider and discuss the Veteran's service records, VA and private treatment records, and any other relevant information.  Additionally, the examiner should also discuss the Veteran's lay statements regarding the onset and duration of his cervical spine disorder when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested opinion to ensure that it is responsive to and in compliance with the directive of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following the completion of the foregoing, the RO should readjudicate the Veteran's claim.  If the claims is still denied, supply the Veteran and his representative with a supplemental statement of the case and allow and appropriate period of time for a response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________

K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


